Citation Nr: 1536227	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-02 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than October 13, 2009 for the grant of service connection for status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint.

2.  Entitlement to an increased initial evaluation in excess of 20 percent for service-connected status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint.

3.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the right shoulder.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint with an evaluation of 20 percent disabling and an effective date of October 13, 2009.  The Veteran filed a notice of disagreement (NOD) in July 2010.  A statement of the case (SOC) was provided in January 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in February 2012. 

In a September 2014 rating decision, the RO granted the Veteran a separate evaluation for degenerative arthritis of his right shoulder with an evaluation of 10 percent disabling effective September 15, 2014.  This rating is considered an increased evaluation of the Veteran's original increased rating claim for the right shoulder.   However, it is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Here, the Board notes that, despite the additional separate evaluation of 10 percent for degenerative arthritis of the right shoulder, higher evaluations are still available for the Veteran's right shoulder disability.  Therefore, the issue of an increased evaluation is still in controversy and shall be adjudicated accordingly.

The Veteran was provided with a hearing via live video teleconference with the undersigned Veterans Law Judge in June 2015.  A copy of the transcript has been associated with the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased initial evaluation in excess of 20 percent for service-connected status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint and an increased initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the right shoulder are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 13, 2009, the RO received the Veteran's claim to reopen a previously denied claim for entitlement to service connection for a chronic dislocated right shoulder.
 
 2.  By a June 2010 rating decision, the RO granted service connection for status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint effective October 13, 2009.

3.  The record does not reflect that the Veteran timely appealed his previously denied right shoulder claim from a June 1975 rating decision, nor does the evidence reflect that there were any reasonably raised claims for service connection of a right shoulder disability prior to October 13, 2009, other than the claims deemed abandoned.


CONCLUSION OF LAW

The criteria for an earlier effective date than October 13, 2009, for the grant of service connection for status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The VCAA requires that a veteran be notified of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In regards to the Veteran's earlier effective date claim, the Court has held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify with regard to the earlier effective date claims is required.   As such, the Board finds that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.   Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, and the reports of VA examinations. 

The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998). 

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has been afforded a hearing before the Board.  In Bryant, 23 Vet. App. at 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198   (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that his service-connected status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint should be granted an earlier effective date of February 13, 1975.  In this regard, he claims that he originally filed his claim for his right shoulder on that date and that the RO's eventual finding of service connection in June 2010 should, therefore, extend back to that date.  

It is additionally noted that the Veteran has not alleged a clear and unmistakable error (CUE) with regard to a challenge to the finality of the June 1975 rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (a final decision may only be challenged on the basis of a CUE motion raised before VA in the first instance).  Although the RO, in its January 2012 SOC found that there was no basis for a CUE for the June 1975 rating decision, this was not in response to such a claim by the Veteran, and the Veteran has not further challenged that finding and any such claim for a CUE in regard to the original June 1975 rating decision is not currently before the Board.  Rather, the Veteran contends that he should be assigned an earlier effective date on the basis of principles or equity.  See Board Transcript ("[T]hey need to do the right thing.").  

By way of history, on February 13, 1975, the Veteran filed a claim for service connection for aggravation of the right shoulder.  In a rating decision dated in June 1975, service connection for right shoulder aggravation was denied.  The Veteran was notified of this decision on July 10, 1975.  On August 16, 1977, the Veteran submitted a NOD.  In a September 1977 rating decision, the RO notified the Veteran that his NOD was untimely, as it had been more than one year from the notification of his decision on July 10, 1975.  Accordingly, the Veteran's June 1975 rating decision became final on July 10, 1976, as the Veteran did not file a timely appeal or submit any additional evidence during the year time limit.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In the September 1977 letter, the RO informed the Veteran that his claim had been denied for a failure to establish that his pre-existing right shoulder disability had been aggravated beyond its natural progression by his military service.  As such, the RO indicated that the Veteran would need to submit new and material evidence addressing this issue in order to reopen.  The claims file does not reflect that the Veteran ever submitted any additional evidence or intention to reopen his claim until a March 1990 correspondence.  In that letter, the Veteran indicated that he wished to reopen his claim that was denied in the June 1975 rating decision.  The Veteran did not submit any additional evidence or indication of whether he would submit new and material evidence.  The VA notified the Veteran in an April 1990 correspondence that he would need to submit new and material evidence in order to reopen his claim.  The Veteran did not submit any additional evidence or correspondence in this regard until his present claim in October 2009.  At that time, the Veteran submitted private treatment records indicating an etiology between the Veteran's current right shoulder disability and injuries sustained during military service.  The Veteran was afforded a VA examination in June 2010, which provided the Veteran with a positive etiology for his claim.  As such, the Veteran's claim was reopened upon a showing of new and material evidence and he was granted service connection from the date of his successfully reopened claim on October 13, 2009.  There is no indication that the Veteran ever submitted any other earlier intention to file a claim to reopen in which he met the requirements of such.

The Board has reviewed all of the communications in the claims file dated prior to the October 13, 2009, claim.  The Board must read a Veteran's claim and documents in a liberal manner to identify and adjudicate all reasonably raised claims.  A review of the record in this case does not show that the Veteran expressly raised a new claim of service connection for a right shoulder disability prior to the claim received on October 13, 2009.  Nor does the record indicate a claim that could be reasonably construed as a new service connection claim for a right shoulder disability prior to October 13, 2009.   Rather the Veteran merely, and unsuccessfully, attempted to appeal and reopen his previously denied claim.  In those cases, the Veteran's appeal was untimely and the request to reopen was not accompanied by any additional, much less new and material, evidence.  In both of those cases, while a claim was raised by the Veteran, such claims were subsequently recognized and accordingly abandoned by the Veteran on the basis of a failure to continue to prosecution.

As the Veteran did not respond to either request in 1977 or 1990 for evidence to support the claim, and as more than a year has passed since both requests, the claim of service connection for a right shoulder condition in both instances is considered abandoned.  See Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required by VA regulation, to consider the claim abandoned); see Jernigan v. Shinseki, 25 Vet. App. 220, 231 (2012) (abandonment under 38 C.F.R. § 3.158(a) cannot be set aside on grounds of ignorance of the regulatory requirements).     

Therefore, the Board finds that entitlement to service connection for status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint did not arise prior to October 13, 2009.   For these reasons, the Veteran is not entitled to an effective date earlier than October 13, 2009.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).


ORDER

Entitlement to an effective date earlier than October 13, 2009 for the grant of service connection for status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint is denied.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  

Here, the Veteran was provided with a VA examination in June 2010.  The Veteran was noted to have injured his right shoulder in 1969 playing football and had a clavicular fracture prior to entry onto military service in July 1972.  The examiner reviewed the Veteran's service treatment records.  On July 24, 1972, the Veteran was noted to have subluxation in both shoulders, greater in the right shoulder, but was found fit for full duty.  On October 18, 1972, the Veteran was found to have laxity in both shoulders and a 5 year history of recurrent dislocations was noted in March of 1975.  The Veteran had a Magnuson Stack repair on March 11, 1975 at the Little Rock Veterans Hospital and has complained of pain and limited motion in his right shoulder since that time.  Upon current examination the Veteran reported experiencing right shoulder pain.  Objective findings at the VA examination revealed no evidence of tenderness, swelling, instability, edema, effusion, redness, heat, or guarding of movement.  Range of motion, with pain, was reported as: forward flexion 0-114 degrees (normal 0-180); abduction 0-140 degrees (normal 0-180); external rotation 0-90 degrees (normal); internal rotation 0-80 degrees (normal 0-90).  Range of motion was not additionally limited due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray findings showed acromioclavicular osteoarthritis and sclerosis of the proximal humerus.  There were no complaints of recurrent dislocations since the Veteran's 1975 surgery.

The Veteran was provided with an additional VA examination in November 2012.  The VA examination showed a diagnosis of status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular
joint.  The Veteran reported worsening stiffness and limitation of motion on the current examination.  The Veteran reported past treatment with pain medication, heating packs, cold packs, icy/hot patches, all with temporary relief.  He denied missing days from work.  The Veteran reported difficulty with repetitive carrying or lifting and with overhead reaching and flare-ups impacting the function of the shoulder during cold weather.  The examination demonstrated that the Veteran was right hand dominant.  The right shoulder range of motion demonstrated: forward flexion, 0 to 125 degrees, without pain (normal, 0 to 180 degrees) and abduction, 0 to 110 degrees, without pain (normal, 0 to 180 degrees).  There was no additional limitation in range of motion of the right shoulder following repetitive-use testing.  The VA examiner stated there was the functional loss and/or functional impairment of the right shoulder and arm of less movement than normal.  There was no evidence of localized tenderness or pain on palpation of the right shoulder joints/soft tissue/biceps or tendon.  There was no guarding of ankylosis of the glenohumeral articulation, right shoulder.  The motor strength was reported as 5/5.  The VA examiner noted the history of infrequent recurrent dislocation (subluxation) of the right glenohumeral (scapulohumeral) joint, which had not been shown on the previous examination.  The VA examiner cited the residual scar and noted that it was not painful and/or unstable and without the total area of 39 square cm (6 square inches).  The VA examiner stated that the right shoulder condition impacted the Veteran's ability to work by causing: difficulty with lifting being able to occasionally lift a 5 gallon can of paint; having difficulty with repetitive lifting of moderate loads; and difficulty with overhead reaching.

The Veteran was provided with an additional VA examination in September 2014.  At this examination, the Veteran was diagnosed with status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint and degenerative joint disease of the acromioclavicular joint.  It was noted that the Veteran was right-hand dominant.  The Veteran reported pain, but denied any indication of flare-ups.  He also reported a history of recurrent dislocation and clicking.  Range of motion testing revealed a forward flexion of 100 degrees, abduction of 100 degrees, adduction of 10 degrees, internal rotation of 90 degrees, and external rotation of 45 degrees.  Pain was reported at the end of each motion.  There was no additional pain or loss of motion upon repetition.  The Veteran also had positive findings on the Hawkins Impingement Test, the Empty Can Test, and the External Rotation/Infraspinatus Strength Test.  It was noted that the Veteran showed evidence of pain on palpation and guarding, both of which had not been shown in previous examinations.  The examiner noted that the Veteran could not reach above eye level with his right arm.  The examiner found that the Veteran showed objective evidence of weakened movement, less movement than normal, excess fatigability, incoordination, pain on movement, and incoordination.  Although weakened movement was noted, the examiner also found that the Veteran had good strength in the rotator cuff for internal and external rotations.

Since these VA examinations, at the Veteran's June 2015 Board hearing, the Veteran indicated that he has begun suffering from neurological symptoms in his right arm as well that he attributes to his shoulder.  In this regard, he described a tingling sensation that travels from his shoulder all the way down his arm on occasion.  See R. at 11.

Although the previous VA examinations were adequate at their respective times, their contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

As the Veteran has reported symptoms that may reflect a material change in his disability since he was last examined, the Board will afford him another VA examination.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule an orthopedic and neurological examination by a qualified provider to ascertain the current level of severity of the Veteran's status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint and degenerative arthritis of the right shoulder.

The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review. 

The examiner should describe all associated symptomatology including the Veteran's complaints of neurological impairment (tingling sensation that travels from his shoulder all the way down his arm).

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

2. Review the examination report to ensure that it is in substantial compliance with the directives of this remand. If the report is deficient, then the AOJ should take corrective action. See Stegall v. West, 11 Vet. App. 268 (1998).

3. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


